﻿I wish first of all to join all the speakers who have preceded me in sincerely congratulating Mr. Paul Lusaka on his unanimous election to the presidency of the thirty-ninth session of the General Assembly. My delegation is convinced that his eminent qualities and long diplomatic experience at both the national and the international level guarantee the success of our work. My delegation rejoices at the choice of a worthy representative of our African continent and of a brother country, Zambia—with which my country, the Islamic Federal Republic of the Comoros, maintains close and friendly ties of cooperation—as President of the present session. We wish him every success in carrying out his heavy but inspiring task and assure him of our full co-operation.
157.	We also thank his distinguished predecessor, Mr. Jorge Illueca, President of the Republic of Panama, for the skill and wisdom with which he carried out the functions of President of the Assembly at its thirty-eighth session.
158.	I wish to pay a special tribute to the Secretary- General, for his tireless, unceasing efforts to defend the sacred principles of the Organization and to preserve peace in the world.
159.	My delegation welcomes to our midst the State of Brunei Darussalam, whose admission to membership strengthens the universal character of the Organization. We assure its people of our friendship, wish them every success as an independent nation and are ready to establish with them frank and mutually beneficial co-operation in all areas.
160.	We meet here again in this forum to reassess, as we do each year, the work done by the Organization since the thirty-eighth session and also to sketch out a picture of the world political and economic situation.
161.	To our great regret, we are forced to acknowledge that not only have our efforts been slow in yielding results but that, far from having improved, the international situation, both political and economic, has considerably worsened. Indeed, all over our planet, hotbeds of tension persist and in some instances show a tendency to spread. The increasing super-Power rivalry as well as the unbridled arms race do not contribute—quite the contrary—to relaxing the climate of tension that prevails in international relations. Any hope we might have had of the abatement of the economic crisis was quickly dashed. And, as always, it is the weakest countries, in particular the countries of the third world, that are bearing the heavy cost of this tragic situation. In one place and another, might prevails over right, and fait accompli replaces dialogue and joint effort. In other words, in a world in such turmoil, the role the Organization must play is even more important. It must play a primordial and capital role if we want to avoid our planet being subjected to a new war—with consequences that everyone agrees would be disastrous for the very survival of the human race.
162.	In Africa, certain hotbeds of tension remain explosive and are of the greatest concern to the OAU, as well as to the international community as a whole. In southern Africa, although certain recent events— such as the Nkomati Agreement,8 the motivations for which we can understand—have contributed to lessening the tension to a degree, the overall situation in that region none the less remains very precarious. Indeed, Namibia has still not attained its independence, despite the relevant resolutions of the Organization, and that country is still being illegally occupied. My country, which categorically condemns the inhuman system of apartheid, reaffirms its total support for the struggle being waged by the Namibian people for their independence under the leadership of their sole, legitimate representative, SWAPO. We remain convinced that only a prompt implementation of Security Council resolution 435 (1978) will make it possible to achieve the peaceful decolonization of Namibia.
163.	For the time being, it is up to the international community to take the measures necessary to guarantee the existence and independence of the front-line countries that are experiencing a constant threat of destabilization.
164.	The situation in Chad calls for very special vigilance. Indeed, that country, a founding member of the OAU, has for 17 years been living through the tragedy of a civil war that is leaving it torn apart and in ruins. That is why my country welcomed with great satisfaction the agreement on complete and simultaneous disengagement that was signed by France and the Libyan Arab Jamahiriya. We dare to hope that, once foreign forces have left Chad, the leaders of N'djamena and the opponents of the regime of President Hissein Habre will manage to evidence reason and wisdom in sparing the people of Chad further futile suffering in order to begin rebuilding their country.
165.	With regard to Western Sahara, my country fully subscribes to the decisions taken at the eighteenth ordinary session of the Assembly of Heads of State and Government of the Organization of African Unity, held at Nairobi in June 1981, and that it remains convinced that a satisfactory solution to this serious problem involves the implementation of the resolution calling for the organization of a referendum on self-determination by the people of that country. In that connection, my country welcomes the commitment made here at this very rostrum on 27 September 1983, at the 8th meeting of the thirty- eighth session, by King Hassan II of Morocco to abide by the results of such a referendum.
166.	My country remains concerned, as do other countries in the region, over the continued strengthening and increase of the military presence in the Indian Ocean. Such a situation, further exacerbated by the continuing rivalry between the great Powers, is creating a climate of explosive tension that is of concern to the littoral countries. Desirous of preserving peace and security in that region, my country unreservedly supports the idea of establishing a zone of peace in the Indian Ocean, in keeping with the Declaration of the Indian Ocean as a Zone of Peace, and we reiterate our hope that the international conference scheduled for that purpose will be convened at Colombo.
167.	For more than 30 years, the Middle East has frequently been shaken by murderous wars and no end is yet in sight. As we have already stated many times in the Assembly, there can be no doubt that it is Israel's intransigence, dictated by its annexationist and expansionist plans, that stands in the way of a lasting solution to this problem.
168.	The Israeli Government's policy in the occupied Arab territories and the mistreatment daily meted out to the indigenous population of those territories clearly demonstrate that the Zionist entity has no intention of implementing the pertinent resolutions of the United Nations. So long as Israel persists in its attempts to destroy by any means available to it the PLO, the sole legitimate representative of the Palestinian people, there can be no lasting peace in that region. I should like to reaffirm here once again my country's unswerving support for the just struggle of the Palestinian people under the leadership of the PLO.
169.	Despite the many problems that still persist in Lebanon, problems that are the consequences of a lengthy civil war, the situation in that country has improved greatly, and once again there is every reason for hope. We feel that the plan adopted by the new Israeli coalition Government for the withdrawal of its troops from southern Lebanon, if it is translated into deeds, would greatly contribute to the establishment of peace in that country. My country hopes, therefore, that that plan will be rapidly implemented so that there may be a return to normal life in the tortured land of Lebanon.
170.	My country watches with great sadness the continuing fratricidal war between Iran and Iraq, two neighbouring Muslim and non-aligned States. Tens of thousands of men, women and children have already fallen on the field of battle in that bloody war. We appeal once again, solemnly and urgently, to both belligerents to cease hostilities forthwith and to replace hatred and intransigence with wisdom and reason. In this connection, we hail the offers for a cease-fire that have been made many times by the Iraqi Government, and we urge the Iranian Government to accept them, convinced as we are that in that war, which is as futile as it is absurd, there can be neither victor nor vanquished.
171.	The question of Cyprus continues to be included in the agenda of the General Assembly. My country, for its part, has always been m favour of a just and lasting solution that can preserve the peace, unity and sovereignty of Cyprus. We believe, nevertheless, that such a solution, in order to be acceptable to all, must of necessity take into account the legitimate aspirations of both the Greek and the Turkish communities. We encourage the two Governments, Greek and Turkish, to persevere with their negotiations in order to reach a satisfactory solution that will preserve the interests of both communities affected by this problem.
172.	In Asia, foreign interference is continuing and hinders solutions to the problems presented by the hotbeds of conflict that have for many years shaken that region. In spite of the numerous resolutions adopted by the United Nations, foreign armed forces continue to occupy Afghanistan illegally, thereby forcing more than 3 million people to flee into exile. If this situation were to continue, it could seriously threaten world peace and security. We appeal urgently for the withdrawal of foreign troops from' Afghanistan and reaffirm once again our support for the brotherly Afghan people.
173.	With regard to Kampuchea, we note with deep disappointment that the States involved in the occupation of that country continue to ignore the appeals made by the international community and the decisions of the General Assembly calling for the immediate, unconditional withdrawal of foreign troops from that country. The people of Kampuchea must be able to choose in complete freedom the system of government they desire and finally to achieve peace and freedom.
174.	The situation in the Korean peninsula has not yet been resolved. My country notes the commitment of the States of the North and of the South to reach an agreement on the independence and peaceful reunification of the country. In this regard, we support the idea of direct negotiations between the two Governments as essential for the attainment of a happy and successful solution of this serious problem. We also feel that the admission to the United Nations of the Republic of Korea, and even of the Democratic People's Republic of Korea, would greatly contribute to the search for the desired solution, namely, the reunification of the country.
175.	The world economic situation is not much more promising than the international political situation, which I have briefly outlined. Indeed, beset on all sides by many problems which are both cyclical and structural, the developing countries, in particular the non-oil-producing developing countries and, among them, the weakest in the world, the least developed countries, face a situation which is often desperate.
176.	Indeed, the developing countries face a continued fall in the prices of their raw materials, thus reducing their export income and thereby the resources available to the State at a time when the burden of indebtedness, made heavier by the skyrocketing dollar, is becoming less and less bearable. This crisis does not spare the fragile economies of the least developed countries. It seriously accentuates their underdevelopment and makes more difficult their access to international financial markets, where there is an ever-greater tendency to lend only to the richest.
177.	My country, the Islamic Federal Republic of the Comoros, which is one of the least developed countries, suffers particularly from the harmful effects of this crisis. Indeed, an island country with very limited resources, the Islamic Federal Republic of the Comoros, in spite of the efforts at rehabilitation which have been undertaken since 1978, has suffered a continued fail in its export income, which has clearly involved a very substantial drop in its purchasing power. In order to overcome those difficulties, to get back to the path of growth and to improve the living standards of the population, the Comorian Government, under the enlightened leadership of President Ahmed Abdallah Abderemane, has drawn up a development plan based on the recommendations of the new programme of action, the Lagos Plan of Action and the Final Act of Lagos. The fundamental purpose of that plan is both to improve as quickly as possible the living conditions of the population and to reduce the dependence of the country as regards food, technology and finance. Therefore, the plan envisages accelerated, balanced growth of national production through the rational and intensive use of the resources of the country. Within the framework of the liberal option chosen by the Government, that task will be entrusted mainly to private enterprise and the State will be responsible for providing the infrastructures and the basic studies and establishing appropriate structures and institutions.
178.	The major priorities are still those defined in the Substantial New Programme of Action for the 1980s, which the Government presented to the United Nations Conference on the Least Developed Countries, held in Paris from 1 to 14 September 1981, namely: food self-sufficiency, ending economic isolation, reducing energy dependence, satisfying water needs and developing human resources. Those same goals are contained in the national document which the Comorian Government prepared and submitted to the countries and international organizations which participated in the first international solidarity conference for the development of the Comoros, which was held at Moroni, our capital, from 2 to 4 July 1984.
179.	By the overwhelming response to our appeal, the many countries and bodies which were kind enough to participate actively in that conference not only showed their solidarity with and confidence in the Comorian Government and people, but also acted in line with the resolutions of the Organization regarding assistance to the Comoros. This is thus a happy opportunity for me today to offer them once again, on behalf of the Government and people of the Comoros, our sincere thanks and our deep gratitude for their contribution to our development effort.
180.	The first international solidarity conference for the development of the Comoros was a great success in terms of the quality of the documents presented. The credit for this must clearly go to the international bodies, especially UNDP, and to the many friendly countries for their unstinted efforts. The very positive results of that conference encourage us to redouble our own development efforts. A great step has just been taken, but an enormous amount remains to be done.
181.	The Comoros, which are peaceful and stable islands, will not be able to go forward without increased and sustained assistance from the international community. The Comorian Government, firmly committed to the spirit of enterprise, appeals to all those who can make a contribution to our work of reconstruction.
182.	I cannot conclude my statement without referring before the Assembly to a question which is of the greatest concern not only to the Comorian people and Government but also to the entire African continent, and even to the entire international community. I am of course referring to the problem of the Comorian island of Mayotte. As members know, this question is still on the agenda of the General Assembly and will so remain until it is satisfactorily settled. This year again it will be the subject of a specific debate. We shall return to that subject in detail when the time comes.
183.	Today, without going into too much detail on this subject, I should like to inform members that the relevant resolutions adopted by the Organization and by regional organizations involved in this question have not been implemented. That explains the deep concern of the Comorian people, because this problem has lasted too long and while it persists the Comorian people will be in the tragic situation of a divided nation, a nation that cannot develop and flourish in perfect harmony.
184.	We believe that, because of the age-old links of friendship between France and the Comoros and the goodwill which the Comorian side has constantly shown, this problem should already have been solved. The situation in Mayotte today benefits only those sad, nostalgic individuals for whom the return of Mayotte to the midst of the entire Comorian nation would signify a loss of their grip on and their political and economic domination of the island. There is no doubt that the interests of those people are diametrically opposed to those of the local population of Mayotte. Those people, in our view, must be denounced, just as their ambitions and their domination must be ended.
185.	In this connection, we welcome the statement made recently by a senior official of the French Government in which he publicly and explicitly recognized the soundness and legitimacy of our claims. That statement, like other statements made by French officials at the highest level, confirms, if confirmation is needed, the justice of our cause. That is why we feel that it is time to go beyond short-term measures and take the decisive step that will lead to the settlement of this problem.
186.	The Comorian people, for its part, remains determined to press its claim, strengthened by the unanimous support of the international community. No argument, legal or strategic, can shake its determination, because for it this is a question not only of right but also of justice.
187.	At a time when we are preparing to celebrate the fortieth anniversary of the Organization, my country, the Islamic Federal Republic of the Comoros, solemnly reaffirms its faith and confidence in it. Naturally, there are conflicts with regard to which the Organization can only admit its impotence when faced with national selfishness and ideological intransigence. Nevertheless, we have every right to say that for us it constitutes the last bulwark against a widespread war the incalculable consequences of which would be fatal for the future of the whole of mankind.
188.	My country, for its part, always remains faithful to the great principles of peace, freedom and justice that characterize the charter of the United Nations. It is in this spirit .he Comoros will continue to make its modest contribution to the Organization, so that it can effectively fulfil the noble mission we expect of it, namely, the safeguarding and preservation of world peace and security.
